        Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 1 of 8

         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

  UNITED STATES DISTRICT COURT                                USDC SDNY
  SOUTHERN DISTRICT OF NEW YORK                               DOCUMENT
  ------------------------------- X                           ELECTRONICALLY FILED
  MAN ZHANG and CHUNMAN ZHANG,                             :
                                                              DOC #: _________________
  individually, and as                                     :
                                                              DATE FILED: 07/20/2020
UNITED      STATES DISTRICT
  ADMINISTRATORS             of theCOURT estate of :
SOUTHERN
  ZHIQUAN ZHANG, DISTRICT      OF NEW YORK
                             deceased,                     :
-----------------------------------------------------------x
                                                           :
                                                               No. 17 Civ. 5415 (JFK)
In re FANNIE MAE 2008           SECURITIES
                            Plaintiffs,                    ::   08 Civ. 7831 (PAC)
LITIGATION                                                 ::   09 MD   2013 (PAC)
                                                                   OPINION     & ORDER
          -against-                                        ::
                                                           ::  OPINION & ORDER
-----------------------------------------------------------x
  THE CITY OF NEW YORK, et al.,                            :
                                                           :
                             Defendants.                   :
  ------------------------------- X
HONORABLE
  APPEARANCES      PAUL A. CROTTY, United States District Judge:

    FOR PLAINTIFFS:                      1
                             BACKGROUND
         David Yan, LAW OFFICES OF DAVID YAN

        The early years of this decade saw a boom in home financing which was fueled, among
  FOR DEFENDANTS:
         Daniel G. May, Joseph E. Shmulewitz, Laura A. Del Vecchio,
other things, by low interest
         Gabrielle            rates and lax
                         L. Apfel,          credit
                                         Ryan   M.conditions.
                                                    Cleary,New     lendingC.
                                                                Tucker     instruments,
                                                                               Kramer,  such as
         HEIDELL, PITTONI, MURPHY & BACH, LLP
subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
  JOHN F. KEENAN, United States District Judge:
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
         Plaintiffs Man Zhang and Chunman Zhang, individually and as
assumption that the market would continue to rise and that refinancing options would always be
  Administrators of the estate of their father, Zhiquan Zhang
available in the future. Lending discipline was lacking in the system. Mortgage originators did
  (“Mr. Zhang”), (collectively, “Plaintiffs”) bring a motion for
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
  reconsideration of the Court’s September 19, 2019 Opinion &
originators sold their loans into the secondary mortgage market, often as securitized packages
  Order (“the September 19, 2019 Order,” ECF No. 198) which denied
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
  Plaintiffs’ motion for leave to file an amended complaint
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
  against Defendants the City of New York and certain other
and home prices began to fall. In light of the changing housing market, banks modified their
  entities and individuals (collectively, “Defendants”) whom
lending practices and became unwilling to refinance home mortgages without refinancing.
  Plaintiffs believe are liable for Mr. Zhang’s death while he was

    a pretrial detainee at Rikers Island prison.                                   For the reasons
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations
                                                             1 in the Amended Complaint are taken as true.


                                                         1
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 2 of 8



set forth below, Plaintiffs’ motion for reconsideration is

DENIED.

     I.   Background

           A.   Factual Allegations

     The Court assumes familiarity with the facts of this case

as stated in the September 19, 2019 Order, Man Zhang v. City of

New York, No. 17 Civ. 5415 (JFK), 2019 WL 4513985 (S.D.N.Y.

Sept. 19, 2019) (“Zhang II”), and the Court’s June 28, 2018

Opinion & Order, ECF No. 126, Man Zhang v. City of New York, No.

17 Civ. 5415 (JFK), 2018 WL 3187343 (S.D.N.Y. June 28, 2018)

(“Zhang I”), which granted in part and denied in part

Defendants’ motion to dismiss the Complaint.       To briefly

summarize, following his arrest in April 2015 on unspecified

charges, Mr. Zhang was detained at Rikers Island to await trial.

Over the next year, Mr. Zhang—who had a history of hypertension

and coronary disease—frequently complained of pain in his chest,

left arm, and lower back.    Tragically, on April 18, 2016, Mr.

Zhang died while still in pretrial custody of what an autopsy

later determined was hypertensive and atherosclerotic

cardiovascular disease.

           B.   Procedural History

     On July 17, 2017, Plaintiffs initiated this action against

Defendants by filing a complaint that asserted causes of action

for (1) violations of the Fifth, Eighth, and Fourteenth

                                     2
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 3 of 8



Amendments to the United States Constitution; (2) wrongful

death; (3) deprivation of Mr. Zhang’s society, services, and

parental guidance; (4) discrimination; (5) negligence and

malpractice; (6) negligent supervision; (7) intentional and

negligent infliction of emotional distress; and (8) fraudulent

concealment.   (ECF No. 1.)

     On June 28, 2018, the Court dismissed all of Plaintiffs’

claims except for their wrongful death, negligence, and

malpractice claims against all defendants, and their Fourteenth

Amendment due process claim against the City of New York (“the

City”), Corizon Health, Inc. (“Corizon”), and certain of the

City’s and Corizon’s departments, employees, and agents. See

Zhang I, 2018 WL 3187343, at *13.

     On October 8, 2018, Plaintiffs filed a motion for leave to

amend their complaint to reinstate (1) their Fourteenth

Amendment due process claim against certain New York City

Correction Officers (“NYCCO Does 1–10”) and New York City Mayor

Bill de Blasio, then-New York City Department of Correction

Commissioner Joseph Ponte, then-New York City Health and

Hospitals Corporation (“NYCHHC”) President Ram Raju, NYCHHC

Senior Vice President Patsy Yang, and Corizon Chief Executive

Officer Karey Witty (collectively, “the Supervisory

Defendants”); and (2) their negligent supervision and fraudulent

concealment claims against all defendants.       (ECF No. 171.)

                                   3
      Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 4 of 8



       On September 19, 2019, the Court denied Plaintiffs’ motion

for leave to amend as futile. See Zhang II, 2019 WL 4513985, at

*6.    Regarding Plaintiffs’ Fourteenth Amendment claim against

NYCCO Does 1–10, the Court ruled that Plaintiffs’ proposed

amendments again failed to satisfy the “mens rea prong” of a

cause of action for deliberate indifference. Id. at *2–3.

Regarding the Supervisory Defendants, the Court ruled that

Plaintiffs again failed to adequately allege each individual

defendants’ personal involvement in a violation of Mr. Zhang’s

constitutional rights, as well as the proximate cause and

intentional discrimination elements of a Fourteenth Amendment

due process claim. Id. at *3–5.        Regarding Plaintiffs’ negligent

supervision claim, the Court ruled that Plaintiffs’ proposed

amendments failed to adequately allege that Defendants were

aware of certain complaints before Mr. Zhang’s death, nor that

the complaints related to any action on the part of employees

who had contact with Mr. Zhang or to the types of behavior and

deficiencies that allegedly led to his death. Id. at *5.

Finally, the Court rejected Plaintiffs’ proposed amended

fraudulent concealment claim because it again failed to

plausibly allege justifiable reliance. Id. at *6.

       On October 17, 2019, Plaintiffs moved for reconsideration

of the September 19, 2019 Order.          (ECF No. 213.)



                                      4
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 5 of 8



     II.   Discussion

     “Reconsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests

of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)).       “The Second Circuit has

made clear that motions for reconsideration are to be denied

except where ‘the moving party can point to controlling

decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.” Stagg P.C. v. U.S. Dep’t of State, No. 15

Civ. 8468 (KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25, 2019)

(quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995)).    “Compelling reasons for granting a motion for

reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.’” Id.

(quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992)).       A motion for reconsideration

is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or

otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

                                   5
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 6 of 8



2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F.

Supp. 3d 505, 506 (S.D.N.Y. 2015) (observing that a motion for

reconsideration is “neither an occasion for repeating old

arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced”).

     Plaintiffs’ motion for reconsideration is without merit.

First, Plaintiffs do not point to any intervening change of

controlling law or any controlling decision or data that the

Court overlooked.   Rather, Plaintiffs casually assert that the

September 19, 2019 Order will inflict manifest injustice on

them, and they rehash their prior argument that the sufficiency

of their claims is a question to be resolved by a jury, not the

Court. (Compare Pls.’ Reply Mem. of Law in Further Supp. Mot.

for Leave to Amend Compl. at 3, 4, ECF No. 178, with Pls.’ Mem.

in Supp. Mot. for Reconsideration at 4, 5, ECF No. 214.).         The

Court is not persuaded.    As the Second Circuit recently

reiterated, “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” Lynch v. City of New York, 952 F.3d 67,

74 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009)) (alterations in original).      “To present a plausible

claim, the ‘pleading must contain something more . . . than . .

                                   6
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 7 of 8



. a statement of facts that merely creates a suspicion [of] a

legally cognizable right of action.’” Id. (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (alterations in

original).

     Second, Plaintiffs’ assertion that the September 19, 2019

Order results in manifest injustice is not credible.        Plaintiffs

have not identified any cases, well-pleaded allegations, or

other data that the Court overlooked in its prior judgment, nor

any need to correct a clear error.      Indeed, Plaintiffs’

troubling Fourteenth Amendment claims against the City of New

York, New York City Department of Correction, Rikers Island

prison, NYCHHC, and Corizon all survive, as well as their

wrongful death, negligence, and malpractice claims against all

defendants, including NYCCO Does 1–10 and the Supervisory

Defendants.   Accordingly, the Court shall not reconsider its

finding that Plaintiffs’ proposed amended complaint would not

survive a comparable motion to dismiss brought by Defendants,

and the Court will not reinstate Plaintiffs’ deficient claims,

each of which arise out of the same allegedly tortious conduct

as their surviving claims. Accord Shrader, 70 F.3d at 257 (“[A]

motion to reconsider should not be granted where the moving

party seeks solely to relitigate an issue already decided.”).




                                   7
   Case 1:17-cv-05415-JFK-OTW Document 233 Filed 07/20/20 Page 8 of 8



     III.   Conclusion

     For the reasons set forth above, Plaintiffs’ motion for

reconsideration is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 213.

SO ORDERED.

Dated:   New York, New York
         July 20, 2020




                                   8
